Citation Nr: 1510237	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  14-37 961	)	DATE
	)
	)


THE ISSUE

Whether a December 2013 Board decision denying entitlement to service connection for a heart disability, to include hypertension, claimed as due to herbicide exposure, was clear and unmistakable error.

(The issue of entitlement to service connection for a heart disorder, to include hypertension, claimed as due to herbicide exposure is addressed in a separate decision.)


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1971 to February 1986.

2.  In January 2014, a motion for revision of a December 2013 Board decision denying entitlement to service connection for a heart disability, to include hypertension, claimed as due to herbicide exposure based on clear and unmistakable error was filed.

3.  In November 2014, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") vacated and remanded the December 2013 Board decision denying entitlement to service connection for a heart disability, to include hypertension, claimed as due to herbicide exposure.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2014).

The Court has vacated and remanded the December 2013 Board decision denying entitlement to service connection for a heart disability, to include hypertension, claimed as due to herbicide exposure that was challenged on the basis of clear and unmistakable error in the moving party's motion.  Thus, there is no final decision for the Board to review on the basis of clear and unmistakable error.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion and it is dismissed.




ORDER

The motion is dismissed.





	                       ____________________________________________
	Bethany L. Buck
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



